UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7116


ROBERT JAMES CASON,

                  Petitioner - Appellant,

             v.

NANCY ROUSE, Warden; SALLY D. ADKINS, Chairperson; STEVEN P.
LEMMEY, Investigative Counsel; STATE OF MARYLAND COMMISSION
ON JUDICIAL DISABILITIES,

                  Respondents - Appellees.



                           No. 08-7607


ROBERT JAMES CASON,

                  Petitioner - Appellant,

             v.

NANCY ROUSE, Warden; SALLY D. ADKINS, Chairperson; STEVEN P.
LEMMEY, Investigative Counsel; STATE OF MARYLAND COMMISSION
ON JUDICIAL DISABILITIES,

                  Respondents - Appellees.



Appeals from the United States District Court for the District
of Maryland, at Baltimore.    Andre M. Davis, District Judge.
(1:08-cv-01068-AMD)


Submitted:    November 13, 2008             Decided:   November 20, 2008
Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


No. 08-7116 affirmed; No. 08-7607 dismissed by unpublished per
curiam opinion.


Robert James Cason, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               In    these     consolidated          appeals,      Robert     James      Cason

seeks    to    appeal     the      district       court’s     orders     denying      without

prejudice relief on his 28 U.S.C. § 2254 (2000) petition and

denying his civil rights complaint.                          That part of the order

denying his § 2254 petition is not appealable unless a circuit

justice or judge issues a certificate of appealability.                                See 28

U.S.C. § 2253(c)(1) (2000).                    A certificate of appealability will

not   issue     absent       “a    substantial        showing      of   the   denial     of    a

constitutional         right.”            28    U.S.C.      § 2253(c)(2)      (2000).         A

prisoner        satisfies          this        standard      by    demonstrating         that

reasonable          jurists       would    find      that    any    assessment      of     the

constitutional         claims       by    the    district     court     is    debatable       or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                      See Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                    We

have independently reviewed the record and conclude Cason has

not     made    the     requisite         showing.          Accordingly,       we   deny      a

certificate of appealability and dismiss the appeal from the

order denying § 2254 relief.

               With respect to his civil rights complaint, we have

reviewed       the    record       and    the    district     court’s     memorandum       and

order and affirm the order on the reasoning of the district

                                                 3
court.   See Cason v. Warden, No. 1:08-cv-01068-AMD (D. Md. June

4, 2008).

            Accordingly,   we    affirm    the    district     court    order

dismissing the civil rights complaint and deny a certificate of

appealability    and   dismiss   the   appeal    from   the   order    denying

§ 2254 relief.     We also deny Cason’s motion for appointment of

counsel and for production of documents.           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                    No. 08-7116 AFFIRMED;
                                                    No. 08-7607 DISMISSED




                                       4